Exhibit 10.1

 

April 12, 2005

 

Personal and Confidential

 

Christopher T. Young

53-17 Vernon Boulevard

Long Island City, New York 11101

 

Dear Chris:

 

This letter will confirm the terms of your employment with Entravision
Communications Corporation (“Entravision”) as the President of Entravision’s
Outdoor Division for calendar year 2005. Notwithstanding the date of this letter
above, the terms of this letter will be retroactive to February 1, 2005.

 

As President of the Outdoor Division, you will be located in our Long Island
City office reporting to Entravision’s Chief Executive Officer and its President
and Chief Operating Officer.

 

2005 Compensation

 

  1. Your compensation will be comprised of an annual base salary of $237,000.00
payable semi-monthly in accordance with Entravision’s normal payroll practices,
and subject to standard withholding.

 

  2. You will receive a quarterly bonus of $10,000.00 for achieving 103% of the
budgeted EBITDA goals for the Outdoor Division, after giving consideration to
bad debt (as defined below) in such quarter.

 

  3. You will receive an annual bonus of $15,000.00 for achieving 103% of the
budgeted EBITDA goals for the Outdoor Division, after giving consideration to
bad debt in such year.

 

Definition of Bad Debt

 

All local accounts sold in a given quarter that remain uncollected after ninety
(90) days will be offset against the quarterly bonus calculation in that
respective quarter. All national accounts sold in a given quarter that remain
uncollected after one hundred twenty (120) days will be offset against the
quarterly bonus calculation in that respective quarter. If any accounts
receivable are collected within thirty (30) days following the prior
determination of uncollectibility, such amount will be added back to the quarter
from which it was deducted, less any direct expenses incurred by Entravision to
collect such amount.



--------------------------------------------------------------------------------

Right to Adjust Revenue Budget

 

During your employment for 2005, Entravision reserves the right in its sole and
absolute discretion to add, change, delete and/or modify your
Entravision-approved budget, even if such changes have the net effect of
reducing or eliminating any bonus to which you otherwise would have received
hereunder. This includes, but is not limited to, the right to increase budgeted
revenue equal to any unexpected incremental revenue gains from political,
non-traditional revenue (NTR), or any other business.

 

Trade

 

Within your 2005 budget, an agreed upon trade amount has been recorded. If the
total actual trade amount exceeds the budgeted amount, that amount will be
counted against your broadcast cash flow.

 

Capital Expenditures

 

Within your 2005 budget, an agreed upon capital expenditure amount has been
recorded. All capital expenditures must be approved by corporate in writing
prior to ordering. If the capital expenditure is ordered without prior
authorization in writing, the amount purchased will be counted against your
broadcast cash flow.

 

Violation of Company Policy

 

If, in Entravision’s sole judgment, you violate any company policy, including,
without limitation, any policy set forth in the employee handbook, that results
in an operating expense to Entravision, any out-of-pocket expenses incurred by
Entravision in defending against and/or remedying such violation (including,
without limitation, attorneys fees and the actual amount of any judgment or
settlement) will be charged against your quarterly or annual defined sales
goals.

 

Employee Benefits

 

As an existing employee of Entravision, your current employee benefits and time
served with us will remain the same.

 

Employee Conditions

 

Employment with Entravision is “at-will” meaning that either Entravision or you
may terminate your employment at any time for any reason whatsoever or for no
reason, with or without notice. This letter merely sets forth the terms of your
employment with Entravision for such time during 2005 as you are so employed,
and shall not be considered as entitlement to continued employment.

 

-2-



--------------------------------------------------------------------------------

Termination of Employment

 

Except in the event of termination of your employment with Entravision for cause
(as defined below), and subject to execution by you of a customary release
waiving all claims against Entravision arising out of your employment with
Entravision and the termination of such employment, Entravision agrees to pay
you as severance the sum of $237,000.00, payable in equal installments over a
period of twelve (12) months in accordance with Entravision’s normal payroll
practices and subject to standard withholding. “Cause” shall include, but not be
limited to, any breach by you of this letter agreement or any failure to adhere
to any Entravision rule, regulation, policy or procedure, including, but not
limited to, the rules, regulations, policies or procedures set forth in
Entravision’s employee handbook as then in effect.

 

This letter supersedes any and all prior agreements with respect to the terms of
your employment with Entravision, whether written and oral, and any such prior
agreement is hereby acknowledged to be null and void and of no further force and
effect.

 

Please acknowledge your agreement with the terms set forth in this letter by
signing and dating in the designated spaces below and returning the original to
me by return mail. A copy of this letter is enclosed for your records.

 

We thank you for all your hard work and look forward to a prosperous year. If
you have any questions, please do not hesitate to contact me.

 

Sincerely,

 

/s/ Alexander K. LaBrie

--------------------------------------------------------------------------------

Alexander K. La Brie Vice President, Human Resources

 

ACCEPTED:

 

/s/ Christopher T. Young

--------------------------------------------------------------------------------

 

April 12, 2005

        Date

Christopher T. Young  

 

cc: Walter F. Ulloa

Philip C. Wilkinson

 

-3-